Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for controlling delivery of multimedia content from a content source provider to a user equipment (UE). Each of independent claims, claim 1 (“A method”) and claim 11 (“A system”) contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method for controlling delivery of multimedia content from a content source provider to a user equipment (UE), the method comprising: 
receiving, by an apparatus configured to control the delivery of multimedia content, the multimedia content from the content source provider; 
sending, by the apparatus configured to control the delivery of multimedia content, the multimedia content at a first transmission rate during a first time interval, and then at a second transmission rate during a second time interval, wherein the second transmission rate is lower than the first transmission rate, and wherein the first time interval is based on a size of the multimedia content; and 
storing, by the UE, the received multimedia content in a buffer.

Claim(s) 11 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claim(s) 1 and 11 is/are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411